12/07/2021



                                                                                       Case Number: DA 21-0367

           IN THE SUPREME COURT OF THE STATE OF MONTANA

                          SUPREME COURT No. DA 21-0367


MATTHEW RYAN AILER,

            Defendant and Appellant,
                                                                                7,1


      v.
                                                                        DEC 0 3 2021
STATE OF MONTANA,                                                     Bowen Greenwood
                                                                    Clerk of Suprerne Court
                                                                       State of Montana

            Plaintiff and Appellee,


                                       ORDER


            Upon consideration of Appellant's rnotion for extension of time,

      IT IS HEREBY ORDERED that Appellant's opening brief shall be tiled on or

before January 8, 2022.

      DATED this -I—      day of December, 2021.

                                                   For the Court,




                                                            Chief Justice




                                                              hLED
                                                               DEC 0 7 2021
                                       ORDER - 1             Bowen Cireenwood
                                                           Clerk of Supreme Court
                                                                       cvlootane